Exhibit 10.1

THE TJX COMPANIES, INC.

STOCK INCENTIVE PLAN

(2013 Restatement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. NAME; EFFECTIVE DATE; GENERAL PURPOSE.

     1   

SECTION 2. PLAN ADMINISTRATION.

     1   

SECTION 3. SHARES ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION.

     2   

SECTION 4. ELIGIBILITY.

     4   

SECTION 5. DURATION OF AWARDS; TERM OF PLAN.

     4   

SECTION 6. STOCK OPTIONS; SARs.

     4   

SECTION 7. OTHER STOCK-BASED AWARDS.

     8   

SECTION 8. PERFORMANCE AWARDS.

     12   

SECTION 9. TERMINATION OF EMPLOYMENT; TRANSFER; LEAVE OF ABSENCE.

     14   

SECTION 10. AMENDMENTS AND TERMINATION.

     14   

SECTION 11. STATUS OF PLAN.

     15   

SECTION 12. CHANGE OF CONTROL PROVISIONS.

     15   

SECTION 13. GENERAL PROVISIONS.

     15   

SECTION 14. DEFINITIONS.

     17   

EXHIBIT A: DEFINITION OF CHANGE OF CONTROL.

     21   



--------------------------------------------------------------------------------

THE TJX COMPANIES, INC.

STOCK INCENTIVE PLAN

(2013 Restatement)

 

SECTION 1. NAME; EFFECTIVE DATE; GENERAL PURPOSE

The name of the plan is The TJX Companies, Inc. Stock Incentive Plan (the
“Plan”). The Plan is an amendment and restatement of The TJX Companies, Inc.
Stock Incentive Plan. Except as otherwise expressly provided herein, the
provisions of the Plan as herein amended and restated shall apply to all Awards
outstanding as of, or granted after, February 2, 2013 (referred to herein as the
“Effective Date”). All Awards outstanding as of the Effective Date, including
Awards granted on the Effective Date, are referred to herein as “Outstanding
Awards”; and all Awards granted after the Effective Date are referred to herein
as “New Awards.”

The purpose of the Plan is to secure for The TJX Companies, Inc. (the “Company”)
and its stockholders the benefit of the incentives inherent in stock ownership
and the receipt of incentive awards by selected key employees and directors of
the Company and its Subsidiaries who contribute to and will be responsible for
its continued long term growth. The Plan is intended to motivate such
individuals to enhance the long-term value of the Company by providing an
opportunity for capital appreciation and to recognize services that contribute
materially to the success of the Company. Capitalized terms used in the Plan
shall have the meaning set forth in Section 14.

 

SECTION 2. PLAN ADMINISTRATION

(a) The Plan shall be administered by the Executive Compensation Committee of
the Board or such other committee of the Board as the Board may from time to
time determine (the “Committee”). The Committee shall consist of not fewer than
two Independent Directors, and if at any time the body that would otherwise
constitute the Committee shall include any member who is not an Independent
Director, a subcommittee of such body consisting solely of two or more
Independent Directors shall constitute the Committee. If at any time no
Committee (or subcommittee of Independent Directors described in the preceding
sentence) shall be in office, the functions of the Committee shall be exercised
by the independent Directors.

(b) The Committee shall have the power and authority to do any or all of the
following in its sole discretion: grant Awards consistent with the terms of the
Plan, including the power and authority to select from among those eligible the
persons to whom Awards may from time to time be granted; determine the time or
times of grant of any Awards; to determine the number of shares to be covered by
any Award; determine the terms and conditions of any Award; adopt such rules,
guidelines and practices for administration of the Plan and for its own acts and
proceedings as it shall deem advisable; interpret the terms and provisions of
the Plan and any Award; prescribe such forms and agreements as it deems
advisable in connection with any Award; make all determinations it deems
advisable for the administration of the Plan; decide all disputes arising in
connection with the Plan; and otherwise supervise the administration of the
Plan.

 

-1-



--------------------------------------------------------------------------------

(c) The Committee may delegate its power and authority under the Plan to such
officers or other employees of the Company or a Subsidiary, or other persons, as
it determines; provided, that only the Committee shall have the power and
authority to take such actions under the Plan as are required by applicable law
or stock exchange requirements to be taken by Independent Directors. To the
extent consistent with the foregoing, the Committee may, as part of any such
delegation, provide that all or part of any such delegated powers and
authorities may be further delegated to any officer, employee or person to whom
the Committee could have made the delegation in the first instance. For purposes
of the Plan, other than in this Section 2(c), and as used in any Award, the term
“Committee” shall be deemed to include any such delegate (or subdelegate) acting
within the scope of any such delegation (or subdelegation), to the extent of
such delegation.

(d) All decisions and interpretations of the Committee shall be binding on all
persons, including the Company, its Subsidiaries and Participants.

 

SECTION 3. SHARES ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION.

 

  (a) Shares Issuable.

 

  (i) The number of shares of Stock (“Share Limit”) available to be issued under
the Plan, determined as of the Effective Date, is 89,224,956 (including, for the
avoidance of doubt, shares that as of the Effective Date were subject to
Outstanding Awards); provided, that of this number, 26,000,000 shall be part of
the Share Limit only upon approval by the stockholders of the Company. For
purposes of the Share Limit, (A) each share subject to a Stock Option or SAR
shall count as one (1) share and each share subject to any other Award shall
count as one and thirteen one-hundredths (1.13) shares; (B) shares issued under
the Plan shall include only the number of shares actually issued under an Award
and shall not include shares subject to an Award to the extent the Award is
forfeited, expires, or is satisfied without the issuance of Stock; provided,
however, that unissued shares resulting from the net settlement in Stock of a
Stock Option or SAR, and shares retained by or delivered to the Company to
satisfy any purchase or exercise price or the payment of withholding taxes in
connection with a Stock Option or SAR, shall be treated as issued; and further
provided, for the avoidance of doubt, that the purchase of shares by the Company
on the open market with the proceeds of the exercise of a Stock Option will not
increase the Share Limit; and (C) to the extent an Outstanding Award other than
a Stock Option or SAR is forfeited, the Share Limit shall be appropriately
increased consistent with clause (A) above.

 

  (ii)

The following limits also apply to Awards, subject in each case to the Share
Limit: (A) the maximum number of shares of Stock that in the aggregate are
available to be issued pursuant to the exercise of ISOs shall not exceed the
Share Limit; (B) the number of shares of Stock subject to each of Stock Options,
SARs

 

-2-



--------------------------------------------------------------------------------

  and Performance Awards awarded to any Participant during any consecutive
three-year period shall be limited to 16,000,000 shares each; (C) the maximum
number of shares subject to New Awards that are Full Value Awards with a vesting
schedule of less than three years from the date of grant and not described in
any of clauses (i) through (iv) of the second paragraph of Section 7(c) shall
not exceed 2,500,000.

 

  (iii) Shares issued under the Plan may be authorized but unissued shares or
shares reacquired by the Company.

 

  (iv) The Company shall appropriately reserve shares in connection with the
grant of Awards to reflect the limitations set forth above.

The per-individual limits described above shall be construed to include earnings
or notional earnings on Awards to the extent consistent with Section 162(m) of
the Code.

(b) Stock Dividends, Mergers, etc. In the event of a stock dividend, stock
split, reverse stock split or similar change in capitalization, or extraordinary
dividend or distribution or restructuring transaction affecting the Stock, the
Committee shall make appropriate adjustments in the number and kind of shares of
stock or securities on which Awards may thereafter be granted, including the
limits described in Section 3(a) and Section 7(c), and shall make such
adjustments in the number and kind of shares remaining subject to outstanding
Awards, and the option or purchase price in respect of such shares as it may
deem appropriate with a view toward preserving the value of outstanding awards.
In the event of any merger, consolidation, dissolution or liquidation of the
Company, the Committee in its sole discretion may, as to any outstanding Awards,
make such substitution or adjustment in the aggregate number of shares reserved
for issuance under the Plan and in the number and purchase price (if any) of
shares subject to such Awards as it may determine, or accelerate, amend or
terminate such Awards upon such terms and conditions as it shall provide (which,
in the case of the termination of the vested portion of any Award, shall require
payment or other consideration which the Committee deems equitable in the
circumstances), subject, however, to the provisions of Section 12.

(c) Substitute Awards. The Company may grant Awards under the Plan in
conversion, replacement or adjustment of outstanding options or other
equity-based compensation awards held by employees of another corporation or
other entity who become employees or Eligible Directors of the Company or a
Subsidiary as described in the first sentence of Section 4 as the result of a
merger or consolidation of the employing corporation or other entity (or an
affiliate of such corporation or entity) with the Company or a Subsidiary or the
acquisition by the Company or a Subsidiary of stock of the employing corporation
or an affiliate. The Committee may direct that the converted, replacement or
adjusted awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances to reflect the transaction. The
shares that may be delivered under such substitute Awards shall be in addition
to the limitations on the number of shares available for issuance under Awards
and other limits described in Section 3(a).

 

-3-



--------------------------------------------------------------------------------

SECTION 4. ELIGIBILITY.

Participants in the Plan will be (i) such full or part time officers and other
key employees of the Company and its Subsidiaries who are selected from time to
time by the Committee in its sole discretion, and (ii) Eligible Directors.
Persons who are not employees of the Company or a subsidiary (within the meaning
of Section 424 of the Code) shall not be eligible to receive grants of ISOs.

 

SECTION 5. DURATION OF AWARDS; TERM OF P LAN.

(a) Duration of Awards. Subject to Sections 13(a) and 13(e) below, no Stock
Option or SAR may remain exercisable beyond 10 years from the grant date, and no
other Award shall have a vesting or restriction period that extends beyond 10
years from the grant date, except that deferrals elected by Participants of the
receipt of Stock or other benefits under the Plan may extend beyond such date.

(b) Latest Grant Date. No Award shall be granted after June 11, 2023 and no more
than 26,000,000 ISOs shall be granted after June 2, 2019, but outstanding Awards
and ISOs, respectively, may extend beyond such dates.

 

SECTION 6. STOCK OPTIONS; SARs.

Any Stock Option or SAR granted under the Plan shall be in such form as the
Committee may from time to time approve. Stock Options granted under the Plan
may be either ISOs or NSOs. Any Stock Option that is not expressly designated as
an ISO at time of grant shall be deemed to have been expressly designated at
time of grant as an NSO. Anything in the Plan to the contrary notwithstanding,
no term of this Plan relating to ISOs shall be interpreted, amended or altered.

Stock Options granted under the Plan shall be subject to the provisions of
Sections 6(a) through Section 6(f) below. SARs shall be subject to the
provisions of Section 6(g) below; and Stock Options and SARs shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable.

(a) Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Committee at the time of grant but shall be
not less than 100% of Fair Market Value on the date of grant.

(b) Exercisability. Stock Options shall be exercisable at such time or times,
whether or not in installments, as shall be determined by the Committee at or
after the grant date. The Committee may at any time accelerate the
exercisability of all or any portion of any Stock Option. Unless the Committee
expressly provides otherwise, the following rules will apply to any portion of a
Stock Option that is outstanding immediately prior to the termination of
employment of the person to whom the Stock Option was granted (the “Outstanding
Stock Option”):

 

  (i) Termination by Reason of Death or Disability: Partial Acceleration of
Exercisability. If the employment of such person terminates by reason of death
or Disability, the Outstanding Stock Option shall be exercisable as to the
number of shares for which it could have been exercised immediately prior to
such termination or, if greater, (A) the total number of shares subject to the
Stock Option multiplied by a fraction, the numerator of which shall be the
number of days between the grant of the Stock Option and such termination and
the denominator of which shall be the number of days between the grant of the
Stock Option and the date upon which the Stock Option, by its terms, would have
become fully exercisable, minus (B) the number of shares, if any, previously
purchased under the Stock Option; provided, however, that no shares may be
purchased under the Outstanding Stock Option in the event that such termination
occurs within three months after the grant of the Stock Option.

 

-4-



--------------------------------------------------------------------------------

  (ii) Termination by Reason of Death: Extension of Exercise Period. If the
employment of such person terminates by reason of death, the Outstanding Stock
Option may thereafter be exercised, to the extent exercisable immediately prior
to death (determined after taking into account any applicable acceleration), for
a period of five years (or such other period as may be specified under the terms
of the Stock Option) from the date of death or until the expiration of the
stated term of the option, if earlier.

 

  (iii) Termination by Reason of Disability: Extension of Exercise Period. If
the employment of such person terminates by reason of Disability, the
Outstanding Stock Option may thereafter be exercised, to the extent it was
exercisable immediately prior to such termination (determined after taking into
account any applicable acceleration), for a period of five years (or such other
period as may be specified under the terms of the Stock Option) from the date of
such termination of employment or until the expiration of the stated term of the
option, if earlier. The death during the final year of such exercise period of
the person to whom such Stock Option was granted shall, to the extent the Stock
Option remains outstanding, extend such period for one year following death or
until the expiration of the stated term of the option, if earlier.

 

  (iv) Termination by Reason of Normal Retirement: Extension of Exercise Period.
If the employment of such person terminates by reason of Normal Retirement, the
Outstanding Stock Option may thereafter be exercised, to the extent that it was
exercisable immediately prior to such termination, for a period of five years
(or such other period as may be specified under the terms of the Stock Option)
from the date of such termination or until the expiration of the stated term of
the option, if earlier. The death during the final year of such exercise period
of the person to whom such Stock Option was granted shall, to the extent the
Stock Option remains outstanding, extend such period for one year following
death, subject to termination on the expiration of the stated term of the
option, if earlier.

 

  (v)

Termination by Reason of Special Service Retirement: Continued Vesting and
Extension of Exercise Period. If the employment of such person terminates by
reason of a Special Service Retirement, the Outstanding Stock Option may
thereafter be exercised, to the extent exercisable from time to time as
hereinafter determined, for a period of five years

 

-5-



--------------------------------------------------------------------------------

  (or such other period as may be specified under the terms of the Stock Option)
from the date of such termination or until the expiration of the stated term of
the option, if earlier. The death during the final year of such exercise period
of the person to whom such Stock Option was granted shall, to the extent the
Stock Option remains outstanding, extend such period for one year following
death or until the expiration of the stated term of the option, if earlier. To
the extent the Outstanding Stock Option is not yet fully exercisable at the date
of the Special Service Retirement of the person to whom the Stock Option was
granted, it shall continue to become exercisable over the period of three years
following the Special Service Retirement date (subject to the stated term of the
option, or on such accelerated or other basis as the Committee shall at any time
determine), on the same basis as if such person had not retired.

 

  (vi) Other Termination. If the employment of such person terminates for any
reason other than death, Disability, Normal Retirement, Special Service
Retirement or for Cause, the Outstanding Stock Option may thereafter be
exercised, to the extent it was exercisable on the date of termination of
employment, for a period of three months (or such other period as may be
specified under the terms of the Stock Option) from the date of termination of
employment or until the expiration of the stated term of the option, if earlier.
Notwithstanding any other provision of this Section 6(b)(i) through (v), if the
employment of such person terminates or is terminated for Cause, all outstanding
Stock Options previously granted to such person (whether or not exercisable)
shall immediately terminate.

Unless the Committee expressly provides otherwise, each Stock Option shall
terminate and cease to be outstanding as follows: (A) in the event of any
termination of employment other than a Special Service Retirement, any portion
of the Outstanding Stock Option that is not exercisable immediately prior to
such termination of employment (determined after taking into account any
applicable acceleration) shall terminate and cease to be outstanding upon such
termination; (B) in the case of a Special Service Retirement, any portion of the
Outstanding Stock Option that has not become exercisable by the last day of the
applicable post-retirement vesting period under clause (v) above shall terminate
and cease to be outstanding at the end of such period; and (C) to the extent not
earlier exercised, forfeited or terminated, and after giving effect to any
settlement pursuant to Section 6(f), any outstanding portion of the Stock Option
(whether or not exercisable) shall terminate and cease to be outstanding upon
expiration of any applicable post-termination of employment exercise period or
upon the expiration of the stated term of the option, if earlier.

Stock Options that are exercisable may be exercised by the person to whom the
Stock Option was granted or, in the event of his or her death, by his or her
legal representative or legatee, and (if applicable) may be settled in
accordance with Section 6(f).

(c) Method of Exercise. The person holding a Stock Option may exercise the Stock
Option in whole or in part by means of such exercise procedures as the Committee
may from time to time establish, each of which shall require, as the Committee
determines, delivery to the Committee of the full purchase price plus (as
provided in Section 13(d)) any taxes required to be withheld in connection with
the exercise, or delivery of an unconditional and irrevocable

 

-6-



--------------------------------------------------------------------------------

undertaking by a broker to deliver promptly to the Company sufficient funds to
pay such purchase price and taxes, for the portion of Stock Option so exercised.
If so permitted by the Committee in its discretion and subject to such
limitations and restrictions as the Committee may impose, payment in full or in
part of the exercise price or payment of withholding taxes (as provided in
Section 13(d)) may also be made in the form of shares of Stock not then subject
to restrictions under any Company plan. The person holding a Stock Option shall
have the rights of a shareholder (including, but not limited to, rights to
receive dividends) only as to shares acquired upon the exercise of a Stock
Option and not as to unexercised Stock Options.

(d) Non-transferability of Options. No ISO (and, except as determined by the
Committee, no NSO) shall be transferable by the person to whom such Stock Option
was granted otherwise than by will or by the laws of descent and distribution,
and all ISOs (and, except as determined by the Committee, all NSOs) shall be
exercisable during the lifetime of the person to whom such Stock Options were
granted only by such person. Transfers, if any, permitted by the Committee in
the case of NSOs shall be limited to gratuitous transfers (transfers not for
value). Where an NSO is permitted by the Committee to be transferred, references
in the Plan to the “person to whom the Stock Option was granted” and similar
terms shall be construed, as the Committee in its discretion deems appropriate,
to include any permitted transferee to whom the Stock Option is transferred.

(e) Form of Settlement. Subject to Section 13(a) and Section 13(e) below, shares
of Stock issued upon exercise of a Stock Option shall be free of all
restrictions under the Plan, except as provided in the following sentence. The
Committee may provide at time of grant that the shares to be issued upon the
exercise of a Stock Option shall be in the form of Restricted Stock, or may
reserve the right to so provide after time of grant.

(f) Discretionary Payments; Automatic Settlement. The Committee may, in its
discretion, upon the written request of the person exercising a Stock Option
(which request shall not be binding on the Committee, except as hereinafter
provided), cancel such Stock Option, whereupon the Company shall pay to the
person exercising such Stock Option an amount equal to the excess, if any, of
the Fair Market Value of the Stock to have been purchased pursuant to such
exercise of such Stock Option (determined on the date the Stock Option is
canceled) over the aggregate consideration to have been paid by such person upon
such exercise. Such payment shall be by check, bank draft or in Stock (or in
another form of payment acceptable both to the Committee and the person
exercising the option) having a Fair Market Value (determined on the date the
payment is to be made) equal to the amount of such payments or any combination
thereof, as determined by the Committee. Except as otherwise provided by the
Committee and subject to such limitations as the Committee may prescribe, if a
Stock Option granted on or after January 31, 2009 remains unexercised on the
date it would otherwise have expired and if on such date the Fair Market Value
of the shares subject to the Stock Option exceeds the aggregate consideration
that would have been required to have been paid to purchase such shares had the
Stock Option been exercised, the person then holding the Stock Option shall be
deemed to have requested, and the Committee shall be deemed to have approved, a
cancellation of such Stock Option in accordance with the first sentence of this
Section 6(f) and the amount payable pursuant to the first sentence of this
Section 6(f) shall be paid in the form of shares of Stock in accordance with the
first sentence of this Section 6(f). The Committee may provide that the
automatic settlement provision set forth in the foregoing sentence applies to a
Stock Option granted prior to January 31, 2009.

 

-7-



--------------------------------------------------------------------------------

(g) SARs. An SAR is an award entitling the recipient to receive an amount in
cash or shares of Stock (or in any other form of payment acceptable to the
Committee) or a combination thereof having a value determined by reference to
(and not to exceed) the excess of the Fair Market Value of a share of Stock on
the date of exercise over the Fair Market Value of a share of Stock on the date
of grant (or over the option exercise price, if the SAR was granted in tandem
with a Stock Option). The Committee shall determine all terms of SARs granted
under the Plan. SARs may be granted in tandem with, or independently of, any
Stock Option granted under the Plan. Any SAR granted in tandem with ISOs shall
comply with the ISO rules relating to tandem SARs. The Committee may at any time
accelerate the exercisability of all or any portion of any SAR.

 

SECTION 7. OTHER STOCK-BASED AWARDS.

(a) Nature of Stock Awards. Awards under this Section 7 include Awards other
than Stock Options or SARs that entitle the recipient to acquire for a purchase
price (which may be zero) shares of Stock subject to restrictions under the Plan
(including a right on the part of the Company during a specified period to
repurchase such shares at their original purchase price, or to require
forfeiture if the purchase price was zero, upon the Participant’s termination of
employment) determined by the Committee (“Restricted Stock”); Awards that
entitle the recipient, with or without payment, to the future delivery of shares
of Stock, subject to such conditions and restrictions as may be determined by
the Committee (“Stock Units”); and other Awards (excluding Stock Options or
SARs) under which Stock may be acquired or which are otherwise based on the
value of Stock.

(b) Rights as a Shareholder. A Participant shall have all the rights of a
shareholder, including voting and dividend rights, (i) only as to shares of
Stock received by the Participant under an Other Stock-based Award, and (ii) in
any case, subject to such nontransferability restrictions, Company repurchase or
forfeiture rights, and other conditions as are made applicable to the Award.

(c) Restrictions. The Committee may determine the conditions under which an
Other Stock-based Award, or Stock acquired under an Other Stock-based Award,
shall be forfeited, and may at any time accelerate, waive or, subject to
Section 10, amend any or all of such limitations or conditions. Each Other
Stock-based Award shall specify the terms on which such Award or the shares
under such Award shall vest (become free of restrictions under the Plan), which
may include, without limitation, terms that provide for vesting on a specified
date or dates, vesting based on the satisfaction of specified performance
conditions, and accelerated vesting in the event of termination of employment
under specified circumstances. The Committee shall take such steps as it
determines to be appropriate to reflect any restrictions applicable to an Other
Stock-based Award or the shares thereunder and to facilitate the recovery by the
Company of any such Award or shares that are forfeited.

 

-8-



--------------------------------------------------------------------------------

Notwithstanding the foregoing but subject to Section 3(a)(ii)(C) and subject to
the following provisions of this paragraph, no grants of Full Value Awards shall
specify a vesting date that is less than three years from the date of grant
other than (i) grants made in connection with a Participant’s commencement of
employment with the Company or any Subsidiary; (ii) Performance Awards, the
vesting of which is set by reference to a performance period of at least one
year; (iii) Awards that specify full vesting in no less than three years and
partial vesting at a rate no faster than one-third of the Award each year; and
(iv) Awards to Eligible Directors under Section 7(e). Acceleration of vesting of
a Full Value Award (whether pursuant to the original terms of an Award or
otherwise) in the event of death, disability, retirement or a Change of Control
shall not be taken into account in determining whether the Full Value Award
complies with the foregoing vesting limitations.

Except as otherwise determined by the Committee, if the employment by the
Company and its Subsidiaries of a person to whom an Other Stock-based Award has
been granted terminates for any reason, (i) any shares of Restricted Stock that
are not then vested (taking into account any accelerated vesting applicable to
such shares under the terms of the Award or otherwise) shall be resold to the
Company at their purchase price or forfeited to the Company if the purchase
price was zero and (ii) any Other Stock-based Award that is not then vested
(taking into account any accelerated vesting applicable to such Award under the
terms of the Award or otherwise) shall immediately terminate. The Committee at
any time may accelerate the vesting date or dates for an Other Stock-based Award
or for Restricted Stock, if any, granted thereunder and may otherwise waive or,
subject to Section 10, amend any conditions of the Award. Neither the Committee
nor the Company shall be liable for any adverse tax or other consequences to a
Participant from any such acceleration, waiver, or amendment.

(d) Dividends; Dividend Equivalents. Except as otherwise determined by the
Committee, a Participant’s rights under an Other Stock-based Award to dividends
(or dividend equivalent payments, in the case of an Other Stock-based Award, if
any, other than Restricted Stock, that is subject to vesting conditions and as
to which the Committee has made provision for such payments) shall be treated as
unvested so long as such Award remains unvested (the “restricted period”), and
any such dividends or dividend equivalent payments that would otherwise have
been paid during the restricted period shall instead be accumulated and paid
within thirty (30) days following the date on which such Award is determined by
the Company to have vested.

(e) Annual Deferred Stock Awards, Additional Deferred Stock Awards and Dividend
Awards for Eligible Directors.

 

  (i) Accounts. The Company shall establish and maintain an Account in the name
of each Eligible Director to which the Annual Deferred Stock Awards, Additional
Deferred Stock Awards and Dividend Awards shall be credited.

 

  (ii)

Annual Awards. On the date of each Annual Meeting, each Eligible Director who is
elected a Director at such Annual Meeting shall automatically and without
further action by the Board or Committee be granted an Annual Deferred Stock
Award as provided in subsection (iv) and an Additional Deferred Stock Award as

 

-9-



--------------------------------------------------------------------------------

  provided in subsection (v). On each date other than the date of an Annual
Meeting on which an Eligible Director is first elected a Director by the Board,
the Eligible Director then so elected shall automatically and without further
action by the Board or Committee be granted a prorated Annual Deferred Stock
Award as provided in subsection (iv) and a prorated Additional Deferred Stock
Award as provided in subsection (v). The grant of each Annual Deferred Stock
Award and Additional Deferred Stock Award shall entitle each recipient,
automatically and without further action by the Board or the Committee, to
Dividend Awards as provided in subsection (vi).

 

  (iii) Nature of Awards. Each Annual Deferred Stock Award, Additional Deferred
Stock Award and Dividend Award shall be an Other Stock-based Award subject to
the terms of this Plan and shall constitute an unfunded and unsecured promise of
the Company to deliver in the future to such Eligible Director, without payment,
the number of shares of Stock in the amounts and at the times hereinafter
provided. The shares of Stock notionally credited to the Accounts of Eligible
Directors shall be notional shares only and shall not entitle the Eligible
Director to any voting rights, dividend or distribution or other rights except
as expressly set forth herein. Nothing herein shall obligate the Company to
issue or set aside shares of Stock, in trust or otherwise, to meet its
contractual obligations hereunder.

 

  (iv) Annual Deferred Stock Award. In respect of each Annual Deferred Stock
Award granted on the date of an Annual Meeting, the Company shall credit to each
Eligible Director’s Account, effective as of the date of such Annual Meeting,
the number of notional shares of Stock, including any fractional share, equal to
$125,000 or such lesser dollar amount as may be determined by the Board divided
by the Fair Market Value of a share of Stock on the date of such Annual Meeting.
In respect of each Annual Deferred Stock Award granted on a date other than the
date of an Annual Meeting, the Company shall credit to the Account of the
Eligible Director first elected on such date the number of notional shares of
Stock, including any fractional share, equal to (i) $125,000 or such lesser
dollar amount as may be determined by the Board divided by the Fair Market Value
of a share of Stock on the date of such first election multiplied by (ii) the
quotient (not greater than one) obtained by dividing (A) the number of days
starting with the date of such first election and ending on the day first
preceding the anticipated date of the next Annual Meeting, by (B) 365.

 

  (v) Additional Deferred Stock Award. In addition to the Annual Deferred Stock
Award, the Company shall credit to the Account of each Eligible Director,
effective as of the date that any Annual Deferred Stock Award is credited to
such Account, an Additional Deferred Stock Award covering the same number of
shares as are covered by such Annual Deferred Stock Award determined in the same
manner prescribed in subsection (iv) above.

 

-10-



--------------------------------------------------------------------------------

  (vi) Dividend Awards. The Company shall credit (each such credit, a “Dividend
Award”) the Account of each Eligible Director on the date of each Annual Meeting
and on the date on which an Eligible Director ceases to be a Director if not the
date of an Annual Meeting with a number of notional shares of Stock, including
any fractional share, equal to (i) plus (ii), divided by (iii), where:

 

  (i) is the product obtained by multiplying the number of shares then allocated
to such Eligible Director’s Account (disregarding, for purposes of this
clause (i), any shares credited to such Account since the date of the
immediately preceding Annual Meeting) by the aggregate per-share amount of
regular cash dividends for which the record date occurred since the date of the
immediately preceding Annual Meeting;

 

  (ii) is the product obtained by multiplying the number of shares first
credited to such Eligible Director’s Account since the date of the immediately
preceding Annual Meeting but prior to the date of such Dividend Award by the
aggregate per-share amount of regular cash dividends for which the record date
occurred since the date that such shares were credited to such Account; and

 

  (iii) is the Fair Market Value of one share of Stock on the date of such
Dividend Award.

 

  (vii) Vesting. Each Annual Deferred Stock Award, and any Dividend Awards in
respect of Annual Deferred Stock Awards and/or Additional Deferred Stock Awards,
shall vest immediately upon grant and be non-forfeitable. Each Additional
Deferred Stock Award shall vest and become non-forfeitable on the date
immediately preceding the date of the Annual Meeting next succeeding the date of
grant of such Award, provided, that the recipient is still a Director on such
date. In the event that an Eligible Director terminates his or her service as a
Director for any reason prior to such vesting date, the Eligible Director shall
forfeit any then unvested Additional Deferred Stock Award.

 

  (viii)

Delivery. The Company shall deliver to an Eligible Director (or a former
Eligible Director) the number of shares of Stock, rounded up to the next full
share, represented by notional shares of Stock credited to the Account of such
Eligible Director in respect of Annual Deferred Stock Awards (including any
Dividend Awards made in respect of such Annual Deferred Stock Awards) at the
earlier of the following: (x) immediately prior to a Change of Control or
(y) within sixty (60) days following the Eligible Director’s death or earlier
separation from service (as determined under the regulations under Section 409A
of the Code). With respect to any Additional Deferred Stock Award, absent an
election to defer delivery of the shares of Stock subject to such Award pursuant
to subsection (ix) below, the Company shall deliver to an Eligible Director the
number of shares of Stock, rounded up to the next full share, represented by
notional shares of Stock

 

-11-



--------------------------------------------------------------------------------

  credited to the Account of such Eligible Director in respect of such
Additional Deferred Stock Award (including any Dividend Awards made in respect
of such Additional Deferred Stock Award) at the earlier of the following:
(x) immediately prior to a Change of Control or (y) within sixty (60) days
following the date of vesting pursuant to subsection (vii) above. In the event
of a termination by reason of death, such shares of Stock shall be delivered to
such beneficiary or beneficiaries designated by the Eligible Director in writing
in such form, and delivered prior to his or her death to such person at the
Company, as specified by the Company or, in the absence of such a designation,
to the legal representative of Eligible Director’s estate.

 

  (ix) Deferral of Delivery of Additional Deferred Stock Awards. By filing a
written notice to the Company in such form, and delivered to such person at the
Company, as specified by the Company, an Eligible Director may irrevocably elect
to defer receipt of the delivery of shares of Stock representing all or a
portion of the notional shares of Stock subject to any Additional Deferred Stock
Award (including any Dividend Awards made in respect of such notional shares)
until the earlier of the following: (x) immediately prior to a Change of Control
or (y) as soon as practicable and in all events within sixty (60) days following
the Eligible Director’s death or earlier separation from service (as determined
under the regulations under Section 409A of the Code). Any election made
pursuant to this subsection (ix) must be submitted with respect to any
Additional Deferred Stock Award (A) in the case of the Additional Deferred Stock
Award granted on the date an Eligible Director is first elected as a Director,
no later than 30 days after the date of such Eligible Director’s election to the
Board or (B) in the case of any other Additional Deferred Stock Award, no later
than December 31 of the calendar year preceding the calendar year in which such
Award is granted, or (C) at such other time as is necessary to satisfy the
requirements of Section 409A of the Code, as determined by the Committee.

 

SECTION 8. PERFORMANCE AWARDS.

(a) Nature of Performance Awards. A Performance Award is an award entitling the
recipient to acquire cash or shares of Stock, or a combination of cash and
Stock, upon the attainment of specified performance goals. If the grant,
vesting, or exercisability of a Stock Option, SAR, or Other Stock-Based Award is
conditioned upon attainment of a specified performance goal or goals, it shall
be treated as a Performance Award for purposes of this Section and shall be
subject to the provisions of this Section in addition to the provisions of the
Plan applicable to such form of Award.

(b) Qualifying and Nonqualifying Performance Awards. Performance Awards may
include Awards intended to qualify for the performance-based compensation
exception under Section 162(m)(4)(C) of the Code (“Qualifying Awards”) and
Awards not intended so to qualify (“Nonqualifying Awards”).

 

-12-



--------------------------------------------------------------------------------

(c) Terms of Performance Awards. The Committee in its sole discretion shall
determine the performance goals applicable under each such Award, the periods
during which performance is to be measured, and all other limitations and
conditions applicable to the Award. Performance Awards may be granted
independently or in connection with the granting of other Awards. In the case of
a Qualifying Award (other than a Stock Option or an SAR), the following special
rules shall apply: (i) the Committee shall preestablish the performance goals
and other material terms of the Award not later than the latest date permitted
under Section 162(m) of the Code; (ii) the performance goal or goals fixed by
the Committee in connection with the Award shall be based exclusively on one or
more Approved Performance Criteria; (iii) no payment (including, for this
purpose, vesting or exercisability where vesting or exercisability, rather than
the grant of the Award, is linked to satisfaction of performance goals) shall be
made unless the preestablished performance goals have been satisfied and the
Committee has certified (pursuant to Section 162(m) of the Code) that they have
been satisfied; (iv) no payment shall be made in lieu or in substitution for the
Award if the preestablished performance goals are not satisfied (but this clause
shall not limit the ability of the Committee or the Company to provide other
remuneration to the affected Participant, whether or not under the Plan, so long
as the payment of such remuneration would not cause the Award to fail to be
treated as having been contingent on the preestablished performance goals) and
(v) in all other respects the Award shall be construed and administered
consistent with the intent that any compensation under the Award be treated as
performance-based compensation under Section 162(m)(4)(C) of the Code.

(d) Rights as a Shareholder. A Participant shall have all the rights of a
shareholder, including voting and dividend rights, (i) only as to shares of
Stock received by the Participant under a Performance Award, and (ii) in any
case, subject to such nontransferability restrictions, Company repurchase or
forfeiture rights, and other conditions as are made applicable to the Award.
Notwithstanding the foregoing and for the avoidance of doubt, in the case of any
Performance Award that is also an Other Stock-based Award, the limitations of
Section 7(d) (providing that rights to dividends and dividend equivalents shall
remain unvested until the underlying Stock or rights to Stock are vested) shall
apply to any right to dividends or dividend equivalent payments hereunder and,
for the further avoidance of doubt, a Participant’s rights to dividends and
dividend equivalents under a Qualifying Award shall be subject to the special
rules of Section 8(c) above to the same extent as such Qualifying Award.

(e) Termination. Except as may otherwise be provided by the Committee
(consistent with Section 162(m) of the Code, in the case of a Qualifying Award),
a Participant’s rights in all Performance Awards shall automatically terminate
upon the Participant’s termination of employment by the Company and its
Subsidiaries for any reason (including death).

(f) Acceleration, Waiver, etc. The Committee may in its sole discretion (but
subject to Section 162(m) of the Code, in the case of a Qualifying Award)
accelerate, waive or, subject to Section 10, amend any or all of the goals,
restrictions or conditions imposed under any Performance Award. Neither the
Committee nor the Company shall be liable for any adverse tax or other
consequences to a Participant from any such acceleration, waiver, or amendment.

 

-13-



--------------------------------------------------------------------------------

SECTION 9. TERMINATION OF EMPLOYMENT; TRANSFER; LEAVE OF ABSENCE.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

  (a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another;

 

  (b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, but in each case only if the employee’s
right to reemployment is guaranteed either by a statute or by contract or under
the policy pursuant to which the leave of absence was granted or if the
Committee otherwise so provides in writing.

For purposes of the Plan, the employees of a Subsidiary of the Company shall be
deemed to have terminated their employment on the date on which such Subsidiary
ceases to be a Subsidiary of the Company unless in connection with such event
the employee continues to be employed by the Company or another Subsidiary.
Subject to the foregoing, except as otherwise provided by the Committee, an
individual’s employment with the Company and its Subsidiaries shall be
considered to have terminated on the last day of his or her actual employment,
whether such day is determined by agreement between the Company or a Subsidiary
and the individual or unilaterally, and whether such termination is with or
without notice, and no period of advance notice, if any, that is or ought to
have been given under applicable law in respect of such termination of
employment shall be taken into account in determining the individual’s
entitlements, if any, under the Plan or any Award.

Notwithstanding the foregoing, in the case of any Award that is subject to the
requirements of Section 409A of the Code, “termination of employment” shall mean
a separation from service (as determined under the regulations under
Section 409A of the Code).

For the avoidance of doubt, nothing in this Section 9 shall be construed as
limiting the Committee’s authority to specify Award terms that provide for
forfeiture or other consequences in connection with an event other than
termination of employment.

 

SECTION 10. AMENDMENTS AND TERMINATION.

The Board or the Committee may at any time amend or discontinue the Plan and the
Committee may at any time amend or cancel any outstanding Award for the purpose
of satisfying changes in law or for any other lawful purpose, but no such action
shall materially adversely affect rights under any outstanding Award without the
holder’s consent. However, no such amendment shall be effective unless approved
by stockholders if it would (i) reduce the exercise price of any option
previously granted hereunder or otherwise constitute a repricing requiring
stockholder approval under applicable New York Stock Exchange rules or the rules
of any successor exchange, or (ii) provide for a Participant to receive any
payment or other consideration upon the termination or cancellation of any Stock
Option or SAR pursuant to the provisions of this Section 10 if the exercise
price of such Stock Option or SAR is equal to or

 

-14-



--------------------------------------------------------------------------------

greater than the Fair Market Value of a share of Stock on the date of such
termination or cancellation, or (iii) otherwise require stockholder consent
under applicable law (including the Code), regulation, guidance or any listing
standard for any stock exchange on which the Company’s Stock is traded, as
determined by the Committee.

Notwithstanding any provision of this Plan, the Board or the Committee may at
any time adopt such modifications, procedures, subplans and forms of Award as it
determines to be necessary or desirable to comply with the laws or regulatory
requirements of foreign countries or to facilitate Plan administration with
respect to Participants performing services in such countries, consistent with
the objectives of the Plan.

 

SECTION 11. STATUS OF PLAN.

With respect to the portion of any Award which has not been exercised and any
payments in cash, stock or other consideration not received by a Participant, a
Participant shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards. In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the Company’s obligations
to deliver Stock or make payments with respect to awards hereunder, provided
that the existence of such trusts or other arrangements is consistent with the
provision of the foregoing sentence.

 

SECTION 12. CHANGE OF CONTROL PROVISIONS.

As used herein, a Change of Control and related definitions shall have the
meanings set forth in Exhibit A to this Plan.

Upon the occurrence of a Change of Control:

 

  (i) Each Stock Option shall automatically become fully exercisable unless the
Committee shall otherwise expressly provide at the time of grant.

 

  (ii) Restrictions and conditions on Other Stock-based Awards (including
without limitation Restricted Stock) and Performance Awards shall automatically
be deemed waived unless the Committee shall otherwise expressly provide at the
time of grant.

The Committee may at any time prior to or after a Change of Control accelerate
the exercisability of any Stock Options and may waive restrictions, limitations
and conditions on Other Stock-based Awards (including without limitation
Restricted Stock) and Performance Awards to the extent it shall in its sole
discretion determine.

 

SECTION 13. GENERAL PROVISIONS.

(a) No Distribution; Compliance with Legal Requirements, etc. The Committee may
require each person acquiring shares pursuant to an Award to represent to and
agree with the

 

-15-



--------------------------------------------------------------------------------

Company in writing that such person is acquiring the shares without a view to
distribution thereof. No shares of Stock shall be issued pursuant to an Award
until all applicable securities law and other legal and stock exchange
requirements have been satisfied as determined by the Committee. The Committee
may require the placing of such stop-orders and restrictive legends on
certificates for Stock and Awards as it deems appropriate.

(b) References to Employment. Wherever reference is made herein to “employee,”
“employment” (or correlative terms), except in Section 4, the term shall
include, if so determined by the Committee, both common law employees and
others.

(c) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board of Directors from adopting other or additional
compensation arrangements, subject to stockholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases. Neither the adoption of the Plan nor the grant of any
Award hereunder shall (i) confer upon any employee any right to continued
employment or service with the Company or a Subsidiary or to receive other
Awards under the Plan, or (ii) interfere in any way with the right of the
Company or a Subsidiary to terminate, or alter the terms of, the employment of
any of its employees at any time.

(d) Tax Withholding, etc. Each Participant shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the Participant for U.S. Federal
or other income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of, any national, state, or
local taxes of any kind required by law to be withheld with respect to such
income. The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes, or other legally or contractually
required withholdings, from any payment of any kind otherwise due to the
Participant. The Company may withhold or otherwise administer the Plan to comply
with tax obligations under any applicable foreign laws.

The Committee may provide, in respect of any transfer of Stock under an Award,
that if and to the extent withholding of any national, state or local tax is
required in respect of such transfer or vesting, the Participant may elect, at
such time and in such manner as the Committee shall prescribe, to (i) surrender
to the Company Stock not then subject to restrictions under any Company plan or
(ii) have the Company hold back from the transfer or vesting Stock having a
value calculated to satisfy such withholding obligation. In no event shall Stock
be surrendered under clause (i) or held back by the Company under clause (ii) in
excess of the minimum amount required to be withheld for national, state and
local taxes.

Except as otherwise expressly provided by the Committee in any case, all Awards
under the Plan that are not exempt from the requirements of Section 409A of the
Code shall be construed to comply with the requirements of Section 409A of the
Code and any discretionary authority of the Committee or the Company with
respect to an Award that is intended to be exempt from or in compliance with the
requirements of Section 409A of the Code shall be exercised in a manner that is
consistent with such intent. Notwithstanding the foregoing, neither the Company
nor any Subsidiary, nor any officer, director or employee of the Company or any

 

-16-



--------------------------------------------------------------------------------

Subsidiary, nor the Board or the Committee or any member of either, shall be
liable to the Participant or any beneficiary of a Participant by reason of any
additional tax (whether or not under Section 409A of the Code), including any
interest or penalty, or any other adverse tax or other consequence (A) resulting
from any exercise of discretion or other action or failure to act by any of the
Company, any Subsidiary, any such officer, director or employee, or the Board or
the Committee, including without limitation, any acceleration of vesting under
Section 6(b), settlement of a Stock Option under Section 6(f) or acceleration,
waiver or amendment of an Award under Section 7(c) or 8(f), or (B) by reason of
the failure of an Award to qualify for an exemption from, or to comply with the
requirements of, Section 409A of the Code, or for any cost or expense incurred
in connection with any action by any taxing authority related to any of the
foregoing.

(e) Deferral of Awards. Participants may elect to defer receipt of Awards or
vesting of Awards in such cases and to such extent, if any, as the Committee may
determine at or after the grant date.

(f) Transfer and Other Restrictions. In addition to the restrictions on transfer
that apply to Stock Options under Section 6(d), no Award may be sold, assigned,
transferred (except for transfers by will or by the laws of descent and
distribution), pledged, or otherwise encumbered or disposed of except as
specifically provided herein or as otherwise permitted by the Committee. In
addition, all Awards shall be subject to applicable prohibitions under Company
policy regarding the use of Awards for pledging (including, for the avoidance of
doubt, as collateral for a loan or in a margin account) or in any hedging or
derivative transactions.

(g) Acceptance of Terms and Conditions. The Committee may condition the grant,
vesting, exercisability or other full enjoyment of any Award under the Plan on
the Participant’s acceptance of all the terms and conditions thereto on the
timeframe specified by, and in such form as is acceptable to, the Committee.

(h) Governing Law. Except as otherwise provided herein or by the express terms
of an Award, the provisions of the Plan and of Awards and the rights and
obligations of the Company, Subsidiaries and Participants hereunder and
thereunder shall be governed by and construed in accordance with the domestic
substantive laws of the Commonwealth of Massachusetts without giving effect to
any choice or conflict of laws provision or any rule that would result in the
application of the domestic substantive laws of any other jurisdiction. Any
legal action related to the Plan or an Award shall be brought only in a federal
or state court located in the Commonwealth of Massachusetts.

 

SECTION 14. DEFINITIONS.

The following terms shall be defined as set forth below:

(a) “Account” means a bookkeeping account established and maintained under
Section 7(e) in the name of each Eligible Director to which Annual Deferred
Stock Awards, Additional Deferred Stock Awards, and Dividend Awards are credited
hereunder.

 

-17-



--------------------------------------------------------------------------------

(b) “Act” means the Securities Exchange Act of 1934.

(c) “Additional Deferred Stock Award” means an Award granted to an Eligible
Director pursuant to Section 7(e)(v).

(d) “Annual Deferred Stock Award” means an Award granted to an Eligible Director
pursuant to Section 7(e)(iv).

(e) “Annual Meeting” shall mean the annual meeting of stockholders of the
Company.

(f) “Approved Performance Criteria” means one or more objectively determinable
measures of performance relating to any one or any combination of the following
business criteria (measured on an absolute basis or relative to one or more
comparators, including one or more companies or indices, and determined on a
consolidated, divisional, line of business, project, geographical or area of
executive’s responsibilities basis, or any combination thereof): (i) sales,
revenues, or comparable store sales; (ii) assets, inventory levels, inventory
turns, working capital, cash flow or expenses; (iii) earnings, profit, income,
losses or margins, before or after deduction for all or any portion of interest,
taxes, depreciation, amortization, rent, or such other items as the Committee
may determine in a manner consistent with Section 162(m) of the Code, whether or
not on a continuing operations and aggregate or per share basis, basic or
diluted, before or after dividends; (iv) return on investment, capital, equity,
assets, sales or revenues, or economic value added models or equivalent metrics;
(v) market share, store openings or closings, customer service or satisfaction
levels, or employee recruiting, retention or diversity; (vi) stock price,
dividends, or total stockholder return, or credit ratings; or (vii) strategic
plan implementations. The Committee may provide for automatic adjustments (in
measures of achievement, amounts payable, or other award terms) to reflect
objectively determinable events (for example, acquisitions, divestitures,
extraordinary items, other unusual or non-recurring items and/or changes in
accounting principles) that may affect the business criteria, any such
adjustment to be established and administered in a manner consistent with the
requirements for exempt performance-based compensation under Section 162(m) of
the Code; provided, that nothing herein shall be construed as limiting the
Committee’s authority to reduce or eliminate a Performance Award (including,
without limitation, by restricting vesting under any such Award) that would
otherwise be deemed to have been earned.

(g) “Award” or “Awards” except where referring to a particular category of grant
under the Plan shall include Stock Options, SARs, Other Stock-based Awards and
Performance Awards.

(h) “Board” means the Board of Directors of the Company.

(i) “Cause” means (i) as to any Participant who at the relevant time is party to
an employment, severance, or similar agreement with the Company or a Subsidiary
that contains a definition of “cause” (including any similar term used in
connection with a

 

-18-



--------------------------------------------------------------------------------

for-cause involuntary termination), the definition set forth in such agreement,
and (ii) in every other case, a felony conviction of a Participant or the
failure of a Participant to contest prosecution for a felony, or a Participant’s
willful misconduct or dishonesty, any of which is directly harmful to the
business or reputation of the Company or any Subsidiary. A termination for Cause
shall also be deemed to have occurred in circumstances that in the sole
determination of the Committee would have constituted grounds for the
Participant’s employment to be terminated for Cause.

(j) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.

(k) “Committee” means the Committee referred to in Section 2.

(l) “Company” means The TJX Companies, Inc.

(m) “Director” means a member of the Board.

(n) “Disability” means disability as determined in accordance with standards and
procedures similar to those used under the Company’s long term disability
program. The Committee shall have the authority to deem an inactive employee as
having been terminated by reason of Disability.

(o) “Dividend Award” means an Award granted to an Eligible Director pursuant to
Section 7(e)(vi).

(p) “Effective Date” is defined in Section 1.

(q) “Eligible Director” means a Director who is not employed (other than as a
Director) by the Company or by any Subsidiary.

(r) “Fair Market Value” on any given date means the last sale price regular way
at which Stock is traded on such date as reflected in the New York Stock
Exchange Composite Index (or any successor index determined by the Committee)
or, where applicable, the value of a share of Stock as determined by the
Committee in accordance with the applicable provisions of the Code.

(s) “Full Value Award” means an Award other than a Stock Option or an SAR.

(t) “Independent Director” means a Director who is a Non-Employee Director, an
Outside Director, and an “independent director” within the meaning of
Section 303A.02 of the New York Stock Exchange Listed Company Manual (or any
successor rule) or under such other applicable standard as the New York Stock
Exchange (or any successor exchange) may establish pursuant to its rule-making
authority.

(u) “ISO” means a Stock Option intended to be and designated as an “incentive
stock option” as defined in the Code.

 

-19-



--------------------------------------------------------------------------------

(v) “Non-Employee Director” shall have the meaning set forth in Rule 16b-3(b)(3)
promulgated under the Act, or any successor definition under the Act.

(w) “NSO” means any Stock Option that is not an ISO.

(x) “Normal Retirement” means retirement from active employment with the Company
and its Subsidiaries at or after age 65 with at least five years of service for
the Company and its Subsidiaries. For purposes of determining whether a
retirement is a Normal Retirement, years of service shall be determined by the
Committee; provided, that, except as otherwise provided by the Committee,
periods of service for an entity prior to the date the entity becomes a
Subsidiary will not be treated as service.

(y) “Other Stock-based Award” means an Award of one of the types described in
Section 7.

(z) “Outside Director” means a member of the Board who is treated as an “outside
director” for purposes of Section 162(m) of the Code.

(aa) “Participant” means a participant in the Plan.

(bb) “Performance Award” means an Award described in Section 8.

(cc) “Plan” is defined in Section 1.

(dd) “Restricted Stock” is defined in Section 7(a).

(ee) “SAR” means an Award described in Section 6(l).

(ff) “Stock Unit” is defined in Section 7(a).

(gg) “Share Limit” is defined in Section 3(a).

(hh) “Special Service Retirement” means retirement from active employment with
the Company and its Subsidiaries (i) at or after age 60 with at least twenty
years of service for the Company and its Subsidiaries, or (ii) at or after age
65 with at least ten years of service for the Company and its Subsidiaries. For
purposes of determining whether a retirement is a Special Service Retirement,
years of service shall be determined by the Committee; provided, that, except as
otherwise provided by the Committee, periods of service for an entity prior to
the date the entity becomes a Subsidiary will not be treated as service.

(ii) “Stock” means the Common Stock, $1.00 par value, of the Company, subject to
adjustments pursuant to Section 3.

(jj) “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 6.

(kk) “Subsidiary” means any corporation or other entity (other than the Company)
in an unbroken chain beginning with the Company if each of the entities (other
than the last entity in the unbroken chain) owns stock or other interests
possessing 50% or more of the total combined voting power of all classes of
stock or other interest in one of the other corporations or other entities in
the chain.

 

-20-



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF “CHANGE OF CONTROL”

“Change of Control” shall mean the occurrence of any one of the following
events:

(a) there occurs a change of control of the Company of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that if the Participant or a Participant
Related Party is the Person or a member of a group constituting the Person
acquiring control, a transaction shall not be deemed to be a Change of Control
as to a Participant unless the Committee shall otherwise determine prior to such
occurrence; or

(b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute a majority of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control as to a Participant if the Participant or a Participant Related Party
is the Person or a member of a group constituting the Person acquiring such
ownership; or

(c) there occurs any solicitation or series of solicitations of proxies by or on
behalf of any Person other than the Company’s Board of Directors and thereafter
individuals who were not directors of the Company prior to the commencement of
such solicitation or series of solicitations are elected as directors pursuant
to an arrangement or understanding with, or upon the request of or nomination
by, such Person and constitute a majority of the Company’s Board of Directors;
or

(d) the Company executes an agreement of acquisition, merger or consolidation
which contemplates that (i) after the effective date provided for in such
agreement, all or substantially all of the business and/or assets of the Company
shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control as to a
Participant if, immediately after such transaction, the Participant or any
Participant Related Party shall own equity securities of any surviving
corporation (“Surviving Entity”) having a fair value as a percentage of the fair
value of the equity securities of such Surviving Entity

 

-21-



--------------------------------------------------------------------------------

greater than 125% of the fair value of the equity securities of the Company
owned by the Participant and any Participant Related Party immediately prior to
such transaction, expressed as a percentage of the fair value of all equity
securities of the Company immediately prior to such transaction (for purposes of
this paragraph ownership of equity securities shall be determined in the same
manner as ownership of Common Stock); and provided, further, that, for purposes
of this paragraph (d), if such agreement requires as a condition precedent
approval by the Company’s shareholders of the agreement or transaction, a Change
of Control shall not be deemed to have taken place unless and until the
acquisition, merger, or consolidation contemplated by such agreement is
consummated (but immediately prior to the consummation of such acquisition,
merger, or consolidation, a Change of Control shall be deemed to have occurred
on the date of execution of such agreement).

In addition, for purposes of this Exhibit A the following terms have the
meanings set forth below:

“Common Stock” shall mean the then outstanding Common Stock of the Company plus,
for purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.

A Person shall be deemed to be the “owner” of any Common Stock:

(i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or

(ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or

(iii) which such Person or any of its affiliates or associates (as such terms
are defined in Rule 12b-2 promulgated by the Commission under the Exchange Act,
as in effect on March 1, 1989) has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.

“Person” shall have the meaning used in Section 13(d) of the Exchange Act, as in
effect on March 1, 1989.

 

-22-



--------------------------------------------------------------------------------

A “Participant Related Party” shall mean, with respect to a Participant, any
affiliate or associate of the Participant other than the Company or a Subsidiary
of the Company. The terms “affiliate” and “associate” shall have the meanings
ascribed thereto in Rule 12b-2 under the Exchange Act (the term “registrant” in
the definition of “associate” meaning, in this case, the Company).

Notwithstanding the foregoing, in any case where the occurrence of a Change of
Control could affect the vesting of or payment under an Award subject to the
requirements of Section 409A of the Code, the term “Change of Control” shall
mean an occurrence that both (i) satisfies the requirements set forth above in
this Exhibit A, and (ii) is a “change in control event” as that term is defined
in the regulations under Section 409A of the Code.

 

-23-